DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 	15/171,282 entitled "SYSTEM AND METHOD FOR DETERMINING SUBSCRIPTION INFORMATION BASED ON PAYMENT CARD TRANSACTION DATA OVER A PAYMENT CARD NETWORK" filed on June 2, 2016.
Status of Claims
Claim 1 has been amended and is hereby entered.
Claims 1-6 and 14-18 are cancelled.
Claims 7-13 and 19-21 are pending and have been examined.
Response to Amendment
The amendment filed January 15, 2021 has been entered. Claims 7-13 and 19-21 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed September 15, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Examiner’s Note
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections.  
Claim 7: “for communicating filtered card transaction records”, “for generating subscription information for one or more transactions of an account holder and a corresponding merchant”, “for said subscription”, “for a given subscription”
Claim 11: “for the subscription record associated with the subscription with the merchant.”
Claim 12: “for the particular customer and merchant combination.”
Claim 13: “for services.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7  recites the limitation "the authorization data".  There is insufficient antecedent basis for this limitation in the claim as there is no previous authorization data previously recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-13 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 7-13 and 19-21 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 7 recites: 
“receive the filtered card transaction records”
 “update one or more subscription records….wherein each subscription record includes: a cardholder account identifier and merchant identifier combination, a first date indicator identifying the date on which the subscription began, a last date indicator identifying when the most recent transaction for said subscription occurred, a promotion indicator whose value varies based upon whether a first paid date is subsequent to the first date, or is the same as the first date, and an end date indicator having a date based on the date of a most recent approved transaction and a payment frequency for a given subscription” 
These limitations clearly relate to managing transactions/interactions between “account holder (subscriber) and a corresponding merchant.”  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive filtered (credit) card transaction records or update one or more subscription records recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”, “communications devices”, “storage devices”, “record database”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor, a special purpose processor, a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: 
“computer system”, “processor”,   “storage devices”, “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 9: 
“computer system”, “processor”,     “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 10: 
“computer system”, “processor”,  “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 11: 
“computer system”, “processor”,  “record database”:
merely applying computer processing, and storage   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 12: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 13: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 19: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 20: 
“computer system”, “processor”:
merely applying computer processing   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
Claim 21: 
“computer system”:
merely applying computer processing   technology  as  tools to perform an abstract idea as a means to perform an abstract idea   
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0027] As used herein, the term "processor" broadly refers to …. a single- or multi-core general purpose processor,…. a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors, one or more microprocessors in association with a DSP core, a controller, a microcontroller, one or more Application Specific Integrated Circuits (ASICs), one or more Field Programmable Gate Array (FPGA) circuits, any other type of integrated circuit (IC), a system-on-a-chip (SOC), and/or a state machine.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 7-13 and 19-21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 8, 10, 11, 13, and 21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Walker ("METHOD AND APPARATUS FOR MANAGING SUBSCRIPTIONS", U.S. Publication Number: 7251617 B1).
Regarding Claim 7, 
Walker teaches,





   A computer system, 
(Walker [Col 5, Lines 11- 20] retailer devices 140, 150 and 160 may comprise computers, such as those based on the INTEL® Pentium® processor, that are adapted to communicate with the controller 200.Any or all of the customer devices 110, 120 and 130 and the retailer devices 140, 150 and 160 may be, e.g., conventional personal computers, kiosks, portable types of computers, such as a laptop computer, a palm-top computer, a hand-held computer, a telephone, a cellular telephone, or a Personal Digital Assistant (PDA).)
comprising: one or more communications devices for communicating filtered card transaction records;
(Walker [Col 5, Lines 39-43] the retailer devices 140, 150, and 160 and the controller 200 may be direct or indirect, such as over the Internet through a Web site maintained by the controller 200 on a remote server or over an on-line data network including commercial on-line service providers
Walker [Col 8, Lines 4-7] identify a payment account which the customer provides for use in paying amounts or receiving credits associated with subscriptions. 
Walker [Col 7, Lines 60-67] For each entry of the customer database 400, the customer identifier 402 is used to uniquely identify a particular customer, and may be any code or identifier associated with the customer or generated by the controller 200 that identifies the customer. For example, the customer identifier may be....a credit card or other payment account number....a frequent shopper card number
Walker [Col 19, Line 7] the payment identifier 406 (e.g., a credit card number))
one or more data storage devices storing a subscription record database;
(Walker [Col 8, Lines 35-38] Available Subscription Database: FIG. 5 is a tabular representation of the available subscription database 500 which includes a number of example records or entries each defining the terms and details of a subscription which is available)
a processor, in communication with the one or more data storage devices, 
(Walker [Col 6, Lines 3-6] controller 200 comprises a processor 210, such as one or more Intel® Pentium® processors. The processor 210 is in communication with a communication port 220 through which the processor communicates with other devices. The processor 210 is also in communication with a storage device 230.)
and configured to:  receive the filtered card transaction records;
(Walker [Col 2, Lines 11-14] receiving information identifying a customer and a product. At least one retailer that offers the product is then identified, and terms of a subscription for the product are established.)
update one or more subscription records in the subscription record database according to identifiers contained in the authorization data associated with corresponding filtered transaction records, for generating subscription information for one or more transactions of an account holder and a corresponding merchant;
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
 Walker [Col 2, Lines 11-14] receiving information identifying a customer and a product. At least one retailer that offers the product is then identified, and terms of a subscription for the product are established.
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription based on the customer's request.)
wherein each subscription record includes: a cardholder account identifier 
(Walker [Col 7, Lines 64-67] For example, the customer identifier may be the customer's name, a credit card or other payment account number, a social security number, a drivers license number, a telephone number)
and merchant identifier combination,
(Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
 a first date indicator identifying the date on which the subscription began, a last date indicator identifying when the most recent transaction for said subscription occurred, 
(Walker [Col 10, Lines 26-28] a start date 614, (viii) an end date 616, (ix) a date of last redemption
Walker [Col 12, Lines 36-38] A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency)
a promotional indicator whose value varies based upon whether a first paid date is subsequent to the first date, 
(Walker  [Col 25, Lines 45-49]  the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer. In some embodiments each voucher or coupon has a specific date or range of dates for which it is valid.)
or is the same as the first date, and an end date indicator having a date based on the date of a most recent approved transaction and a payment frequency for a given subscription.
(Walker [Col 12, Lines 27-37] The subscription end date 616 may also be any of a number of dates, including: a date at the end of an agreed-upon subscription term, and a date that an agreed-upon event occurs (e.g., a child's birthday, the date that the outside temperature first falls below 32° F., the date that the baseball season ends, etc.)....A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency
Walker  [Col 12, Lines 3-5] The frequency 610 includes data specifying a frequency term associated with the subscription identified by the redemption identifier)
Regarding Claim 8, 
Walker teaches,
     wherein the processor is further configured to write a new subscription record to the subscription record database responsive to detecting that a merchant identifier and account identifier combination in the authorization data associated with one of the filtered transaction records 
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
is a first occurrence of the combination in said subscription record database, 
(Walker [Col 7, Lines 51-53] In one embodiment, this information is provided by a customer when a customer first establishes a subscription.
Walker [Col 8, Lines 35-38] Available Subscription Database:
FIG. 5 is a tabular representation of the available subscription database 500 which includes a number of example records or entries each defining the terms and details of a subscription which is available)
and not detecting a transaction chargeback or reversal in said authorization data.
(Walker [Col 32, Lines 55-58] The controller 200 can then perform the checks to determine if the subscription is valid (at 1306) and if the subscription is properly presented (at 1308) and respond with an authorization or a denial of the transaction.)
Regarding Claim 10, 
Walker teaches,
       wherein the processor is further configured to write a new subscription record in the subscription record database 
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
responsive to determining that a transaction amount in the authorization data associated with one of the filtered transaction records is not indicative of the subscription having a subscription trial period, 
(Walker [Col 8, Lines 3-6] The payment identifier 406 is used to identify a payment account which the customer provides for use in paying amounts or receiving credits associated with subscriptions. 
Walker [Col 18, Lines 1-2] As an alternative example, the controller 200 does not communicate subscription information to retailers
Walker [Col 22, Lines 63-67] If the checks show that the customer is not redeeming the subscription properly (that is, the customer is in violation of one or more terms and conditions of the subscription as defined in active subscription database 600), a determination is made at 1310 whether a penalty should be assessed)
and to detecting that each record associated with the merchant identifier and account identifier combination has an end date field populated indicative of a subscription end date.
(Walker [Col 10, Lines 21-26] each of the entries or records, specifying (i) a redemption identifier 602, (ii) a customer identifier 604, (iii) a subscription product 606, (iv) a subscription price 608, (v) a frequency 610, (vi) a retailer 612, (vii) a start date 614, (viii) an end date
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
Regarding Claim 11, 
Walker teaches,
         wherein the processor is further configured to periodically update one or more of the existing subscription records in said subscription record database
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription.)
 to identify a subscription end date for the subscription record associated with the subscription with the merchant.
(Walker [Col 12, Lines 27-29] The subscription end date 616 may also be any of a number of dates, including: a date at the end of an agreed-upon subscription term)
Regarding Claim 13, 
Walker teaches,
         further comprising a filter configured to pass exclusively transaction messages containing a merchant identifier data field value corresponding to one of a plurality of passing merchant identifier data field values, the passing merchant identifier data field values corresponding exclusively to merchants offering a periodic subscription for services.
(Walker [Col 25, Lines 45-47] the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer.
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Claim 33] selecting the at least first retailer from a plurality of retailers)
Regarding Claim 21, 
Walker teaches,
         wherein the end date indicator is blank while a subscription corresponding to the subscription record is active.
(Walker  [Col 13, Lines 1-3] The active subscription database 600 may also specify specific dates or times on which the customer must redeem subscription products
Walker  [Col 12, Lines 33-34]  In some embodiments, a subscription may have an indefinite end date)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker   in view of Thomas (“METHODS AND SYSTEMS FOR MANAGING MEDIA SUBSCRIPTIONS”, U.S. Publication Number: 10205982 B2) 












Regarding Claim 9, 
Walker teaches the subscription computer system of Claim 7 as described earlier.
Walker teaches,











  wherein the processor is further configured to write a new subscription record to the subscription record database responsive to detecting in said subscription record database an occurrence of a merchant identifier and account identifier combination
(Walker [Col 23, Lines 44-46] Processing continues to 1312 where the subscription is updated to reflect the transaction. For example, information in the active subscription database
Walker [Col 19, Lines 51-53] The controller 200 may then create or select an appropriate subscription 
Walker [Col 10, Lines 39-41]  include a retailer identifier, a product identifier, a subscription price, and a unique number identifying a particular subscription. 
Walker [Col 7, Lines 64-67] For example, the customer identifier may be the customer's name, a credit card or other payment account number, a social security number, a drivers license number, a telephone number)
in the authorization data associated with one of the filtered transaction records, 
(Walker [Col 22, Lines 7-9] a subscription may be identified by forwarding customer information and product information to the controller 200 for authorization of a transaction. 
Walker [Claim 13] transaction authorization request including information identifying a redemption identifier and a product)
and not detecting a transaction chargeback or reversal in said authorization data
(Walker [Col 32, Lines 55-58] The controller 200 can then perform the checks to determine if the subscription is valid (at 1306) and if the subscription is properly presented (at 1308) and respond with an authorization or a denial of the transaction.)
Walker does not teach   determining that the transaction amount is not greater than a threshold value indicative of the subscription having a subscription trial period.
Thomas teaches,
determining that the transaction amount is not greater than a threshold value indicative of the subscription having a subscription trial period.
(Thomas [Col 8, Lines 11-12] The media guidance application may access a lookup table of score-discount pairs to determine a promotion (e.g., one month free)
Thomas [Col 35, Lines 52-61] the media guidance application may determine that the first user, matching with a degree of 0.76, may be eligible for a one-month free promotion. In another example, the media guidance application may identify a two-month free promotion for a second user matching with a degree of 0.95, by, for example, looking up the degree of 0.95 in the promotion look-up table. In another example, the media guidance application may determine a discrete function, such as a step function, or a continuous function (e.g., linear mapping) to map a degree to a promotion (e.g., a number of free months).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])
Regarding Claim 12, 
Walker teaches the subscription computer system of Claim 11 as described earlier.
Walker teaches,
  wherein the processor is further configured to identify the subscription end date by identifying a detected difference between a last transaction date
(Walker [Col 12, Lines 27-37] The subscription end date 616 may also be any of a number of dates, including: a date at the end of an agreed-upon subscription term, and a date that an agreed-upon event occurs (e.g., a child's birthday, the date that the outside temperature first falls below 32° F., the date that the baseball season ends, etc.)....A date of last redemption 618 is used, for example, to track whether the customer is redeeming subscription products with the requisite frequency)
Walker does not teach an expected transaction date in excess of a given threshold value for the particular customer and merchant combination.
Thomas teaches,
an expected transaction date in excess of a given threshold value for the particular customer and merchant combination.
(Thomas  [Col 19, Line 63-Col 20, Line 5] The media guidance application may query the database to identify an end date associated with a media content subscription (as described below) as well as an associated cost. The media guidance application may identify, based on the query, that a $20 per month subscription will end on Friday. The media guidance application may identify Saturday as a start date for the subscription to the content provider since Saturday is the first day where there is enough budget for the subscription to the content provider.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the media subscriptions management teachings of Thomas for “a media guidance application that manages media subscriptions between a user and a content provider.” (Thomas [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. media subscriptions management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. automatically identify subscription terms that are beneficial for both a user and for a content provider. Thomas [Abstract])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Walker   in view of Rahn (“PHARMACY AUTOMATED ACCOUNTS RECEIVABLE SYSTEM AND METHODS”, U.S. Publication Number: 7685006 B2) 

Regarding Claim 19, 
Walker teaches the subscription computer system of Claim 7 as described earlier.
Walker teaches,




  wherein   the promotional indicator
(Walker  [Col 25, Lines 45-49]  the voucher or coupon is used to notify the retailer of the subscription price that is to be extended to the customer. In some embodiments each voucher or coupon has a specific date or range of dates for which it is valid.)
Walker does not teach   a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
Rahn teaches,
a positive value when a first paid date is subsequent to the first date and a negative value when the first paid date is the same as the first date.
(Rahn [Col 51, Lines 60-61]  the information fields may include the days-left-to-bill field
Rahn [Col 51, Lines 9-13] billing exception claims that are near the end of their primary billing cycle interval are ideally resolved first and therefore displayed at the top of the billing exceptions claim list. Of course, billing exception claims displaying a negative number for days-left-to-bill are past their primary billing date)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “Automated Accounts Receivable (PAR) System and Methods allows a …store chain to manage, track, and reconcile third party payor receivables associated with …. transactions.” (Rahn [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. for automatically reconciling third party payor receivables associated with … transactions. Rahn [Abstract])
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker and Thomas in view of Rahn.
Regarding Claim 20, 
Walker teaches the subscription computer system of Claim 7 as described earlier.
Walker teaches,
  wherein the processor is further configured to, in response to a request from a merchant,
(Walker  [Col 18, Lines 16-19] the controller 200 performs the function of tracking and authorizing subscription fulfillment by receiving an authorization inquiry from participating retailers for each subscription redemption request.)
 identify a card account that are characterized by zero value or nominal value approved card transactions with merchants offering subscriptions
(Walker [Col 12, Lines 58-63] For example, data regarding a required payment type may also be specified for a given active subscription. In some embodiments, an active subscription may be financial account specific and require that the customer use the specified amount (e.g., identified by a specified credit or debit card) each time the customer makes a subscription purchase.)
Walker does not teach without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant; responsive to the identification of the card accounts, flag the card as a subscription hopper.
Thomas teaches,
  responsive to the identification of the card accounts, flag the card as a subscription hopper.
(Thomas [Col 4, Line 52] data identifying the user 
Thomas [Col 50, Lines 17-28 ]  the subscription data may identify to which sources or services a given user subscribes and/or to which sources or services the given user has previously subscribed but later terminated access ....indicates a likelihood a given user will terminate access to a service/source.
Thomas [Col 29, Lines 55-58] application may access a profile associated with a user having payment information, such as bank account or credit card information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the profiling  teachings of Thomas that “may retrieve user profile data” (Thomas [Col 26, Line 28]).        The modification would have been obvious, because it is merely applying a known technique (i.e. profiling  ) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. access user profile data containing show preferences corresponding to the user (e.g., a user preference for murder-dramas). Thomas [Col 3, Lines 53-55])
Thomas does not teach recurring subscription payment card transactions being later submitted via the payment card network by the same merchant;  
Rahn teaches,
without recurring subscription payment card transactions being later submitted via the payment card network by the same merchant;  
(Rahn [Col 41, Lines 7-9] Without payee authorization or knowledge, the third party payor may then deduct money from the total money amount reflected on an RA (i.e., a Plan Audit).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subscription management system of Walker to incorporate the billing management teachings of Rahn for “overpayment to a payee….underpaid by the payor.” (Rahn [Col 41, Lines 5-17]).        The modification would have been obvious, because it is merely applying a known technique (i.e. billing management) to a known concept (i.e. subscription management system) ready for improvement to yield predictable result (i.e. payment reconciliation; payment “properly received into the PAR system database 13 via the data obtain manager 29, however, a matching RA line item is not found for that” transaction  Rahn [Col 41, Lines 5-17])

Response to Remarks
Applicant's arguments filed on January 15, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
 
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new prior art. 
New prior art includes: 
Walker ("METHOD AND APPARATUS FOR MANAGING SUBSCRIPTIONS", U.S. Publication Number: 7251617 B1)
  Thomas (“METHODS AND SYSTEMS FOR MANAGING MEDIA SUBSCRIPTIONS”, U.S. Publication Number: 10205982 B2)
Rahn (“PHARMACY AUTOMATED ACCOUNTS RECEIVABLE SYSTEM AND METHODS”, U.S. Publication Number: 7685006 B2)
Applicant’s remarks regarding the rejection is  rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 102/103 remains.
Prior Art Cited But Not Applied























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lo Faro (“SYSTEMS AND METHODS FOR RECOMMENDING COMPETITOR SETS”, U.S. Publication Number: 20140278744 A1) proposes a computer system for recommending potential competitor merchants to a subscriber merchant and/or a market analyst is provided.
Kanzinger (“END USER MANAGED SUBSCRIPTION METHOD”, U.S. Publication Number: 20040044690 A1) provides responsive to a user selection of a particular subscription offering, for enabling the particular subscription offering for that user

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697